United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1173
Issued: September 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 27, 2007 appellant filed a timely appeal of the January 2, 2007 decision of the
Office of Workers’ Compensation Programs which denied merit review. Because more than one
year has elapsed between the most recent merit decision dated January 11, 2006 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On June 27, 2005 appellant, then a 43-year-old manager, filed an occupational disease
claim alleging that mercury was spilled in her office on that date which aggravated her asthma
and allergies. She became aware of her condition on June 27, 2005. Appellant stopped work on

June 27, 2005 at 10:15 a.m. and returned at 1:15 p.m. the same day. She submitted laboratory
results and an electrocardiograph dated June 27 and July 20, 2005.
By letter dated August 2, 2005, the Office requested additional information from
appellant noting that the evidence submitted was insufficient to establish her claim. The Office
specifically requested that appellant submit a physician’s reasoned opinion addressing the
relationship of her claimed condition and specific employment factors. In a letter of the same
date, the Office requested that the employing establishment address appellant’s allegations,
provide a description of her employment duties and identify precautions taken to minimize the
effects of the workplace exposure.
Appellant submitted a note from Dr. William Binder, Board-certified in emergency
medicine, who treated appellant on June 27, 2005 for mercury inhalation. Dr. Binder diagnosed
mercury exposure (elemental) and recommended that appellant follow-up with her primary care
physician. Appellant also submitted a report from Dr. Anne M. Althausen, a Board-certified
gynecologist, dated July 20, 2005. Dr. Althausen treated appellant for anemia, endometriosis,
migraine headaches and asthma. She noted that appellant underwent a hysteroscopy to resect the
uterine septum and laparoscopy for fulguration of endometriosis.
By decision dated January 11, 2006, the Office denied appellant’s claim on the grounds
that the evidence of record failed to demonstrate that she sustained an occupational disease in the
performance of duty. The Office noted that the evidence of record supported that the claimed
events occurred; however, the medical evidence was not sufficient to establish that her condition
was caused by the factors of employment as required by the Federal Employees’ Compensation
Act.1
In a letter dated November 3, 2006, appellant requested reconsideration. She advised that
on June 27, 2005 mercury spilled in her office and she was advised by her physician to report to
the emergency room because she had preexisting asthma. Appellant indicated that she was
treated by an emergency room physician for mercury inhalation observation, tests and treatment.
She advised that on July 20, 2005 she was seen for a preoperative surgical appointment for an
unrelated condition and the hospital incorrectly sent her surgery information to the Office instead
of the emergency room reports documenting her treatment for mercury inhalation. Appellant
indicated that she received no further treatment for mercury inhalation. She submitted a
duplicate discharge summary from Dr. Binder dated June 27, 2005 and electrocardiography
report dated June 27, 2005.
By decision dated January 2, 2007, the Office denied appellant’s reconsideration request
on the grounds that her letter neither raised substantive legal questions nor included new and
relevant evidence and was therefore insufficient to warrant review of the prior decision.

1

5 U.S.C. §§ 8101-8193.

2

LEGAL PRECEDENT
Under section 8128(a) of the Act,2 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations,3 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
ANALYSIS
Appellant’s November 3, 2006 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office.
Appellant submitted a narrative statement which advised that on June 27, 2005 mercury
spilled in her office and she was treated in the emergency room for mercury inhalation. She
indicated that she received no further treatment for mercury exposure. Appellant advised that, on
July 20, 2005, she was treated for a preoperative surgery appointment for an unrelated condition
and the hospital incorrectly sent her surgery information to the Office instead of the emergency
room records for mercury inhalation. However, this is insufficient to show that the Office
erroneously applied or interpreted a specific point of law nor does it advance a relevant legal
argument not previously considered. The Board notes that the factual aspects of appellant’s
claim are not in dispute and was not the basis of the Office’s prior denial of the claim.
Therefore, the Board finds that the Office properly determined that this evidence did not
constitute a basis for reopening the case for a merit review. Consequently, appellant is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

4

20 C.F.R. § 10.608(b).

3

With respect to the third requirement, constituting relevant and pertinent new evidence
not previously considered by the Office, appellant, submitted a discharge summary from
Dr. Binder dated June 27, 2005 and an electrocardiography report dated June 27, 2005.
However, these reports are duplicative of evidence previously submitted and considered by the
Office in its decision dated January 11, 2006. Evidence that repeats or duplicates evidence
already in the case record has no evidentiary value and does not constitute a basis for reopening a
case.5 Therefore, these reports are insufficient to require the Office to reopen the claim for a
merit review. The Office’s January 11, 2006 merit decision denied the claim because there was
no medical evidence supporting that employment factors caused her claimed condition. Thus,
the underlying issue is medical in nature. But, as noted above, appellant did not submit any new
and relevant medical evidence with her reconsideration request.
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did she submit
relevant and pertinent evidence not previously considered by the Office.”6 Consequently,
appellant was not entitled to a review of the merits of her claim pursuant to any of the three
requirements under section 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.7

5

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
6

20 C.F.R. § 10.606(b).

7

The Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final
decision; therefore, the Board is unable to review evidence submitted by appellant on appeal; see 20 C.F.R.
§ 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 2, 2007 is affirmed.
Issued: September 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

